                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES C. WINTER,

                  Plaintiff,                             8:18CV350

     vs.
                                                  PROGRESSION ORDER
CHAD SMITH, in his individual                         (AMENDED)
capacity;

                  Defendant.



      IT IS ORDERED that the parties’ Joint Motion to Extend Progression
      Deadlines (Filing No. 28) is granted.

      The final progression order (Filing No. 23) is amended as follows:

      1)    The deadline for moving to amend pleadings or add parties is now
            May 28, 2019.

      2)    The deadline for completing written discovery under Rules 33, 34,
            and 36 of the Federal Rules of Civil Procedure is now May 15, 2019.
            Motions to compel discovery under Rules 33, 34, and 36 must be
            filed by May 30, 2019.
            Note: A motion to compel, to quash, or for a disputed protective
            order shall not be filed without first contacting the chambers of the
            undersigned magistrate judge to set a conference for discussing the
            parties’ dispute.

      3)    The deposition deadline is now June 14, 2019.

      4)    All remaining deadlines are unchanged.


      Dated this 1st day of April, 2019.

                                              BY THE COURT:
    s/ Cheryl R. Zwart
    United States Magistrate Judge




2
